Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “by capturing the emergency vehicle”, which can be confusing. The examiner recommends amending to “capturing an image of the emergency vehicle” or similar to promote clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “the agreement”, but then follows with “an agreement”, rendering it unclear as to whether this is the same agreement or not. This applies to claims 11 and 18 as well. The examiner is interpreting this to be the same agreement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-9 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea accomplishable by mental processes without significantly more. The claims recite the abstract idea of determining whether to perform an emergency stop, which is analogous to mental work. This judicial exception is not integrated into a practical application and the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims are directed to a method of performing an emergency stop of a vehicle. Claims 1, 9 and 13 further do not incorporate any components or information that precludes the use of human mental activity in deciding whether to perform an emergency stop. The recited abstract idea is not integrated into a practical application. In particular, Claims 1, 9 and 13 do not present any additional elements to integrate the idea into a practical application. As there is a high level of generality due to the lack of additional elements, this abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea. Therefore, Claim 1, 9 and 13 are directed to an abstract idea.
Claims 1, 9 and 13 do not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, Claims 1, 9 and 13 do not amount to significantly more than the judicial exception. Similarly, dependent claims 6-8 do not incorporate further material that amount to significantly more than the judicial exception
Therefore, Claims 1, 6-9 and 13 are not patent eligible under 35 U.S.C 101.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 13-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meijburg (US20200276973A1).
Regarding claim 1, Meijburg discloses;
A method for controlling an emergency stop of an autonomous vehicle (disclosed as techniques for responding in an emergency, abstract), the method comprising: 
receiving, by a server, information about an emergency vehicle from the autonomous vehicle (disclosed as an autonomous vehicle detecting an emergency vehicle and whether it is operating in an emergency mode, paragraph 0044, which sends information to a server, paragraph 0119); 
obtaining, by the server, situation information from the emergency vehicle (disclosed as the server receiving trajectory of the emergency vehicle, paragraph 0121); and 
determining, by the server, whether to perform the emergency stop of the autonomous vehicle based on the obtained situation information (disclosed as the autonomous vehicle receiving instructions to operate the autonomous vehicle, paragraph 0205, which includes options like pulling over, stopping, or continuing to drive, paragraph 0209, and further authorization to perform in an emergency operation may occur from a server, paragraph 0170).  

Regarding claim 6, Meijburg discloses;
The method of claim 1 (see claim 1 rejection), wherein the information about the emergency vehicle includes at least one of a type of the emergency vehicle or image data obtained by capturing the emergency vehicle (disclosed as using cameras to obtain information about the environment, paragraph 0095, which is used to collect data relating to the type of emergency vehicle and its mode, paragraph 0133, or with object recognition, paragraph 0183).  

Regarding claim 7, Meijburg discloses;
The method of claim 1 (see claim 1 rejection), wherein the receiving of the information about the emergency vehicle from the autonomous vehicle includes: 
recognizing, by the autonomous vehicle, the emergency vehicle based on [based on the specification, such as paragraph 0090, where the list is identified with “…and the like”, the examiner is interpreting this list of features to be “at least one of”, and not requiring every feature to be recognized to recognize an emergency vehicle] a color, a warning lamp (disclosed as detecting flashing lamps, paragraph 0134), a text, an emblem, and a siren (disclosed as detecting a siren, paragraph 0133).  

Regarding claim 13, Meijburg discloses;
 A method for controlling an emergency stop of an autonomous vehicle, the method comprising: 
recognizing, by the autonomous vehicle, a surrounding emergency vehicle (disclosed as an autonomous vehicle detecting an emergency vehicle and whether it is operating in an emergency mode, paragraph 0044); 
requesting, by the autonomous vehicle, approval for the emergency stop to a server (disclosed as the autonomous vehicle receiving instructions to operate the autonomous vehicle, paragraph 0205, with further authorization/response from a request to perform in an emergency operation may occur from a server, paragraph 0170); and 
determining, by the autonomous vehicle, whether to perform the emergency stop based on an approval result from the server (disclosed as the autonomous vehicle planning module to determine an emergency operation to perform based on a request/response from a server, paragraph 0170).  

Regarding claim 14, Meijburg discloses;
The method of claim 13 (see claim 13 rejection), wherein the recognizing of the surrounding emergency vehicle includes: 
recognizing, by the autonomous vehicle, the emergency vehicle based on [based on the specification, such as paragraph 0090, where the list is identified with “…and the like”, the examiner is interpreting this list of features to be “at least one of”, and not requiring every feature to be recognized to recognize an emergency vehicle] a color, a warning lamp (disclosed as detecting flashing lamps, paragraph 0134), a text, an emblem, and a siren (disclosed as detecting a siren, paragraph 0133).  

Regarding claim 19, Meijburg discloses;
 A method for controlling an emergency stop of an autonomous vehicle (disclosed as techniques for responding in an emergency, abstract), the method comprising: 
recognizing, by the autonomous vehicle, a surrounding emergency vehicle (disclosed as an autonomous vehicle detecting an emergency vehicle and whether it is operating in an emergency mode, paragraph 0044); 
performing, by the autonomous vehicle, the emergency stop (disclosed as identifying a safe location, paragraph 0259, received from a server, paragraph 0267, and transmitted to the vehicle as a trajectory, paragraph 0270); and 
notifying, by the autonomous vehicle, a server of the emergency stop of the autonomous vehicle (disclosed as, after performing an emergency stop, transmitting a message to the server, paragraph 0223).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Meijburg (US20200276973A1) and further in view of Goto (US20190126942A1).
Regarding claim 2, Meijburg teaches;
The method of claim 1 (see claim 1 rejection), wherein the determination of whether to perform the emergency stop of the autonomous vehicle includes: 
transmitting an emergency stop mode activation signal to the autonomous vehicle when the situation information indicates an emergency situation (taught as, when it is determined that an emergency vehicle is operating in an emergency mode, vehicles are to give way to the emergency vehicle, paragraph 0045, including operations such as pulling over or stopping, paragraph 0205, using identified types of emergency, paragraph 0170); and 
transmitting the emergency stop mode activation signal to the autonomous vehicle under agreement of an occupant in the autonomous vehicle when the situation information indicates a general situation.  
Goto teaches; transmitting the emergency stop mode activation signal to the autonomous vehicle under agreement of an occupant in the autonomous vehicle when the situation information indicates a general [the examiner is interpreting a general situation to be a non-emergency situation, where emergency vehicle lights are not engaged] situation (taught as, once approved by a driver, performing an autonomous stop on the road shoulder, paragraph 0131)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an approval check as taught by Goto in the system taught by Meijburg in order to improve user satisfaction. Such a system allows for a user to have more discretion as to what is the reasonable course of action in response to emergency vehicles.

Regarding claim 3, Meijburg as modified by Goto teaches;
The method of claim 2 (see claim 2 rejection). Meijburg further teaches; wherein the determination of whether to perform the emergency stop of the autonomous vehicle further includes: 
performing, by the autonomous vehicle that has received the emergency stop mode activation signal, a stop at a specified stop location (taught as the autonomous vehicle receiving instructions to operate the autonomous vehicle, paragraph 0205, which includes options like pulling over or stopping, paragraph 0209, to a safe location, paragraph 0259).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meijburg (US20200276973A1) as modified by Goto (US20190126942A1), and further in view of Iagnemma (US20180113457A1).
Regarding claim 4, Meijburg as modified by Goto teaches;
The method of claim 3 (see claim 3 rejection). However, Meijburg does not explicitly teach; wherein the performing, by the autonomous vehicle, of the stop at the specified stop location includes: 
continuing, by the autonomous vehicle, traveling to a destination when the specified stop location is not found.  
Iagnemma teaches; wherein the performing, by the autonomous vehicle, of the stop at the specified stop location includes: continuing, by the autonomous vehicle, traveling to a destination when the specified stop location is not found (taught as determining when an autonomous vehicle cannot perform s reasonable stop, paragraph 0143, expand a goal region for a newer destination to be reached, see Fig 14).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a failsafe as taught by Iagnemma in the system taught by Meijburg in order to improve autonomous action. In situations where a specified stop location is unavailable, one still needs a procedure to follow, and Iagnemma allows further space to be examined for alternate stop locations.

Claims 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meijburg (US20200276973A1) and further in view of Fu (CN105938657A).
Regarding claim 8, Meijburg teaches;
The method of claim 1 (see claim 1 rejection), wherein the receiving of the information about the emergency vehicle from the autonomous vehicle includes: 
recognizing, by the autonomous vehicle, the emergency vehicle based on [based on the specification, such as paragraph 0090, where the list is identified with “…and the like”, the examiner is interpreting this list of features to be “at least one of”, and not requiring every feature to be recognized to recognize an emergency vehicle] a color, a warning lamp (taught as detecting flashing lamps, paragraph 0134), a text, an emblem, and a siren (taught as detecting a siren, paragraph 0133). However, Meijburg does not explicitly teach; 
recognizing, by the autonomous vehicle, a stop request based on a stop instructing voice from the emergency vehicle.  
Fu teaches; recognizing, by the autonomous vehicle, a stop request based on a stop instructing voice from the emergency vehicle (taught as recognizing special commands, such as those given by police to a vehicle, and enacting them if the identity matches the police [authority figure], paragraph 0044).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate autonomous voice recognit9ion as taught by Fu in the system taught by Meijburg in order to obey the law. Such vocal recognition allows even a fully autonomous vehicle to recognize and obey law enforcement requesting special instructions.

Regarding claim 15, Meijburg teaches;
The method of claim 13 (see claim 13 rejection), wherein the recognizing of the surrounding emergency vehicle includes: 
recognizing, by the autonomous vehicle, the emergency vehicle based on a color, a warning lamp (taught as detecting flashing lamps, paragraph 0134), a text, an emblem, and a siren (taught as detecting a siren, paragraph 0133). However, Meijburg does not explicitly teach; and recognizing a stop request based on a stop instructing voice from the emergency vehicle.  
Fu teaches; recognizing, by the autonomous vehicle, a stop request based on a stop instructing voice from the emergency vehicle (taught as recognizing special commands, such as those given by police to a vehicle, and enacting them if the identity matches the police [authority figure], paragraph 0044).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate autonomous voice recognit9ion as taught by Fu in the system taught by Meijburg in order to obey the law. Such vocal recognition allows even a fully autonomous vehicle to recognize and obey law enforcement requesting special instructions.

Regarding claim 20, Meijburg teaches;
The method of claim 19 (see claim 19 rejection), wherein the recognizing of the surrounding emergency vehicle includes: 
recognizing, by the autonomous vehicle, the emergency vehicle based on a color, a warning lamp (taught as detecting flashing lamps, paragraph 0134), a text, an emblem, and a siren (taught as detecting a siren, paragraph 0133). However, Meijburg does not explicitly teach; and recognizing a stop request based on a stop instructing voice from the emergency vehicle.  
Fu teaches; recognizing, by the autonomous vehicle, a stop request based on a stop instructing voice from the emergency vehicle (taught as recognizing special commands, such as those given by police to a vehicle, and enacting them if the identity matches the police [authority figure], paragraph 0044).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate autonomous voice recognition as taught by Fu in the system taught by Meijburg in order to obey the law. Such vocal recognition allows even a fully autonomous vehicle to recognize and obey law enforcement requesting special instructions.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meijburg US20200276973A1 and further in view of Othmer (US20140078304A1).
Regarding claim 9, Meijburg teaches;
A method for controlling an emergency stop of an autonomous vehicle (disclosed as techniques for responding in an emergency, abstract), the method comprising: 
receiving situation information and identification information of the autonomous vehicle (taught as extracting license plate numbers or other coded information to determine the type of emergency vehicle and situation, paragraph 0183); and 
determining whether to perform the emergency stop of the autonomous vehicle based on the received situation information (taught as the autonomous vehicle receiving instructions to operate the autonomous vehicle, paragraph 0205, which includes options like pulling over, stopping, or continuing to drive, paragraph 0209, and further authorization to perform an emergency operation may occur from a server, paragraph 0170).  
However, Meijburg does not explicitly teach; receiving situation information and identification information of the autonomous vehicle from an emergency vehicle [emphasis added].
Othmer teaches; receiving situation information and identification information of the autonomous vehicle from an emergency vehicle (taught as using image data captured by a vehicle to identify a license plate and sending the data to a server, paragraph 0076; while not explicitly an emergency vehicle, such a method/system of sending image/video information to a server can apply to any vehicle).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send identified observation data to a server as taught by Othmer in the system taught by Meijburg in order to better store data.

Regarding claim 12, Meijburg as modified by Othmer teaches;
The method of claim 9 (see claim 9 rejection). However, Meijburg does not explicitly teach; wherein the identification information of the autonomous vehicle includes at least one of a number of the autonomous vehicle or a unique number of the autonomous vehicle.
Othmer teaches; wherein the identification information of the autonomous vehicle includes at least one of a number of the autonomous vehicle or a unique number of the autonomous vehicle (taught as using image data captured by a vehicle to identify a license plate and sending the data to a server, paragraph 0076).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meijburg US20200276973A1 as modified by Othmer (US20140078304A1) and further in view of Goto (US20190126942A1).
Regarding claim 10, Meijburg as modified by Othmer teaches;
The method of claim 9 (see claim 9 rejection). Meijburg further teaches; wherein the determination of whether to perform the emergency stop of the autonomous vehicle includes: 
transmitting an emergency stop mode activation signal to the autonomous vehicle when the situation information indicates an emergency situation (taught as, when it is determined that an emergency vehicle is operating in an emergency mode, vehicles are to give way to the emergency vehicle, paragraph 0045, including operations such as pulling over or stopping, paragraph 0205, using identified types of emergency, paragraph 0170. However, Meijburg does not explicitly teach;
transmitting the emergency stop mode activation signal to the autonomous vehicle under agreement of an occupant in the autonomous vehicle when the situation information indicates a general situation.  
Goto teaches; transmitting the emergency stop mode activation signal to the autonomous vehicle under agreement of an occupant in the autonomous vehicle when the situation information indicates a general [the examiner is interpreting a general situation to be a non-emergency situation, where emergency vehicle lights are not engaged] situation (taught as, once approved by a driver, performing an autonomous stop on the road shoulder, paragraph 0131).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an approval check as taught by Goto in the system taught by Meijburg in order to improve user satisfaction. Such a system allows for a user to have more discretion as to what is the reasonable course of action in response to emergency vehicles.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meijburg (US20200276973A1) and further in view of Colella (US20170364069A1).
Regarding claim 16, Meijburg teaches;
The method of claim 13 (see claim 13 rejection), wherein the determination of whether to perform the emergency stop based on the approval result from the server includes: 
performing, by the autonomous vehicle, the emergency stop at a specified stop location when the approval is obtained from the server (taught as identifying a safe location, paragraph 0259, received from a server, paragraph 0267, and transmitted to the vehicle as a trajectory, paragraph 0270). However, Meijburg does not explicitly teach;
continuing, by the autonomous vehicle, traveling to a destination when the approval is not obtained from the server.  
Colella teaches; continuing, by the autonomous vehicle, traveling to a destination when the approval is not obtained from the server (taught as authorizing a vehicle to perform certain actions, such as emergency mode or stop and wait, where not authorizing to engage in emergency mode causes the vehicle to continue to travel the previous route, paragraph 0053).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate authorization for maneuvers as taught by Colella in the system taught by Meijburg in order to improve response to emergencies. Colella teaches that a server may have more information regarding the scenario, such as weather, road conditions, and traffic, paragraph 0030, which would be relevant to what an autonomous vehicle should perform.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Meijburg (US20200276973A1) and further in view of Nakatsuka (US20190070957A1).
Regarding claim 17, Meijburg teaches;
The method of claim 16 (see claim 16 rejection), wherein the performing of the emergency stop at the specified stop location includes: 
displaying information indicating the emergency stop (taught as receiving a list of safe locations, paragraph 0271, and generating a trajectory with graphical representation to the location, paragraph 0272); and
turning on a door open permission button (taught as unlocking the doors after stopping in response to authenticating emergency personnel/message, paragraph 0172).  
However, does not teach; flickering an emergency light.
Nakatsuka teaches; flickering an emergency light (taught as, once an emergency stop control is performed, instructing the hazard lamp to be turned on, paragraph 0081).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activate the hazard lamps as taught by Nakatsuka in the system taught by in order to improve inter vehicle communication. As taught by Nakatsuka, operating in this way informs surrounding vehicles that the host/subject vehicle will stop (paragraph 0108).

Allowable Subject Matter
Claims 5, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is directed to a response to an emergency signal activation. While interior image data collection and destination information is known, transmitting the information in response to not agreeing to stop/yield to an emergency vehicle in a non-emergency mode is not known. Furthermore, such a modification to existing systems would not be obvious to one of ordinary skill in the art, as transmitting such data is normally performed in conjunction to an emergency (such as medical emergency of an occupant, such as in Colella).Therefore, claim 5 is considered allowable. Similarly, claims 11 and 18 are also considered allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For further identification of color, makes and models of vehicles; US20160112461A1
For further identification of text on a vehicle; US20190291728A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662